DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 02/25/2021 has been entered.
Response to Amendment
Applicant’s amendment to claim 20 has overcome claim objection previously set forth in final office action dated 12/28/2020. Therefore, the objection has been withdrawn.
The Applicant originally submitted claims 1-20 in the application. In the previous responses, the applicant amended claims 1, 3-4, 6-7, 9-11, 13-15, 17 and 19-20 and cancelled claims 3 and 11 and added a new claim 21.  In the present response, the applicant amended claims 1, 7, 9, 16-17 and 20 and cancelled claims 5 and 15. Accordingly, claims 1-2, 4, 6-10, 12-14 and 16-21 are currently pending in the application.
Response to Arguments
Applicant’s arguments filled 02/25/2020 with respect to rejection to claims 1 and 9 under 35 U.S.C. § 102(a)(1) and claim 17 under 35 U.S.C. § 103 have been fully considered and are persuasive, therefore the rejection has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Teryl Smith (68,466) on 04/07/2021.
The application has been amended as follows:


a printed circuit board assembly (PCBA) extending within a plane substantially perpendicular to a direction of gravity; 
a shield can attached to the PCBA, the shield can including a top portion and one or more sidewalls extending between the top portion and the PCBA, the one or more sidewalls including a step including a first portion substantially parallel to the PCBA and a second portion substantially perpendicular to the PCBA, the top portion and the one or more sidewalls being adapted to shield at least one internal electrical component from radiation at a target shield frequency, the one or more sidewalls including input holes and output holes positioned to facilitate airflow through the shield can in a direction substantially parallel to the PCBA, the input holes and the output holes being formed in both the first portion and the second portion of the step in the one or more sidewalls 
an enclosure attached to the PCBA and encompassing the shield can, wherein a gap between the top portion of the shield can and the enclosure has a height smaller than a corresponding height of the shield can relative to the PCBA such that an airflow within the enclosure is substantially directed through the shield can rather than through the gap; and
a fan within the enclosure and external to the shield can, the fan adapted to generate the airflow  along a target path in the direction substantially parallel to the PCBA and through both the input holes and the output holes of the shield can while circulating the airflow throughout the enclosure.

7.	(Cancelled).

8.	 (Currently Amended) The system of claim [[7]] 1, wherein at least one of the input holes and the output holes are formed along the first portion of the step substantially perpendicular to the PCBA.

Allowable Subject Matter
Claims 1-2, 4, 6, 8-10, 12-14 and 16-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-2, 4, 6, 8-10, 12-14 and 16-21, the allowability resides in the overall structure of the device as recited in independent claims 1, 9 and 17 and at least in part because claims 1, 9 and 17 recite, “the one or more sidewalls including a step including a first portion substantially parallel to the PCBA and a second portion substantially perpendicular to the PCBA, the input holes and the output holes being formed in both the first portion and the second portion of the step in the one or more sidewalls ” in claim 1, “the one or more sidewalls including a step including a first portion substantially parallel to the PCBA and a second portion substantially perpendicular to the PCBA, the input holes and the output holes being formed in both the first portion and the second portion of the step”, in claim 9 and “one or more sidewalls further include a step having a first portion substantially parallel to the PCBA, the first portion being positioned between a second portion and a third portion, the second portion and the third portion each being substantially perpendicular to the PCBA, the input holes and the output holes being formed in both the first portion and the second portion of the step” in claim 17 . 
The aforementioned limitations in combination with all remaining limitations of claims 1, 9 and 17 are believed to render said claims 1, 9 and 17 and all claims dependent therefrom (claims 2, 4, 6, 8, 10, 12-14, 16 and 18-21) patentable over the art of record. 
The closest art of record is believed to be that of Lin (US 2013/0277010 – hereafter “Lin”);
Lin Figs 1-4 teaches many of the limitations of claims 1, 9 and 17, as per final office action dated 02/25/2021. 
Other closest art of record is believed to be that of Sizemore (US 20170071063 – hereafter “Sizemore”);
	Sizemore (In Fig 5A) and in [0085]-[0092] provides several embodiment of shielding structural panel with open area density of more than 65%. 
	However neither Lin, nor Sizemore, nor any other art of record, either alone or in combination, teach or suggest the above mentioned limitations of claims 1, 9 and 17.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.




                                                                               		 Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
 For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835                              

/ZACHARY PAPE/Primary Examiner, Art Unit 2835